DETAILED ACTION

Claim Objections
Claim 14 is objected to because of the following informalities:  it appears that “competed” should be “completed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-16 are directed to an apparatus.  

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Processing, using a machine learning algorithm, the first set of input data, the answer data, and a status of the first action item to select a second question (e.g., claims 1 and 12) 
Ranking using a second machine learning model (e.g., claim 1);
Training a machine learning model (e.g., claims 2 and 5) 
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mathematical Concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations)
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions. 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Receiving and displaying inputs and outputs (claims 1, 2, 4-12, and 14-16, insignificant extra-solution activity); 
Claims 2, 4-12, and 14-16 include additional limitations that are similar those limited above for claims 1, 11, and 20 (e.g., presenting, receiving: insignificant extra-solution activity) and defining unit contents to a particular field (semantic). 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-16, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., a display, a memory, a control system having at least one processor, and an interface) are well-understood, routine, and conventional in the art.  Additionally, the use of machine learning (i.e., specifically the claimed neural nets with backpropagation of claims 3 and 13) are well-understood, routine and conventional in the art and can be purchased “off-the-shelf” (U.S. Patent Application Publication No. 2018/0357554 to Hazan at paragraph 173).  It is the Examiner’s position that “off-the-shelf” tools are well-understood, routine and conventional in order to meet the Berkheimer evidence requirement.  Therefore, claims 1-16 are not patent eligible under 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0074788 to Grizack.
With regard to claim 1, Grizack discloses a system for implementing a virtual coach, the system comprising: a display (e.g., see Fig. 3, monitor 168); an interface (e.g., see Fig. 3, interface 154); a memory (e.g., see Fig. 3, ROM 146 and RAM 148) containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method; a control system (e.g., see Fig. 3, CPU 152) coupled to the memory comprising one or more processors, the control system configured to execute the machine executable code to cause the control system to: receive, from the interface, a first set of input data comprising profile data (e.g., see at least paragraphs 25, 75, 76, 80, and 81 and user goal data (e.g., see at least paragraphs 34-36); display, on the display, a first question comprising text (e.g., see paragraph 94, and also at least Figs. 7 and 9, among various screenshots disclosed asking for user input); receive, from the interface, a first set of answer data representing an answer to the first question (e.g., see at least paragraphs 93, 94, and 111); display, on the display, a first action item based on the first set of answer data and first set of input data (e.g., see at least Fig. 30); process, using a machine learning algorithm (e.g., see at least paragraphs 81, 86, 97, 111, and 126), the first set of input data, the answer data and a status of the first action item to select a second question (e.g., see paragraph 94, and also at least Figs. 7 and 9, among various screenshots disclosed asking for user input); display on the display, the second question comprising text (e.g., see at least Figs. 7 and 9; see updates and revisions in at least paragraph 126); receive, from the user interface, a second set of answer data comprising an answer to the second question e.g., see at least paragraphs 93, 94, and 111); and display on the display, a second action item based on the second set of answer data, the first set of answer data, the first set of inputs data, and the status of the first action item, and wherein the first and second action items are ranked using a second machine learning model (e.g., see at least paragraphs 81, 86, 97, 111, and 126);
[claim 2] wherein the machine learning model is trained by receiving a training user's selection and sequence of questions based on a given input data set, answer data set, and action item status set (e.g., see Fig. 2); 
[claim 3] wherein the machine learning model comprises a decision tree (e.g., see at least paragraph 71), or a neural net;
[claim 4] wherein the input data is received from the user interface as answer data based on questions presented on the interface using an initial decision tree model (e.g., see at least paragraph 81); 
[claim 5] wherein the wherein the machine learning model is trained based on feedback from a financial score determined based on processing a user's profile data, goal data, and a set of financial comprising quantitative value representing the user's financial liabilities (e.g., see Figs. 14-16, showing scale; see also paragraphs 5 and 7 that take liabilities into account; see also paragraph 106);
[claim 6] wherein the first set of answer data comprises a numerical value indicating a financial liability of the user (e.g., see Figs. 14-16, showing scale; see also paragraphs 5 and 7 that take liabilities into account; see also paragraph 106);
[claim 7] wherein profile data comprises age, dependents, and location (e.g., see at least paragraphs 25, 75, 76, 80, and 81);
[claim 8] wherein the financial liability comprises at least one of: a loan, a financial account, a regular bill, an asset, or a future saving goal (e.g., see at least paragraph 106 for “outstanding loans”); and
[claim 10] wherein the action item status comprises a user's level of engagement with the action item comprising user interface interactions with the action item (e.g., see at least paragraph 13, “interactive”).
Claim 12 is similar in scope to claim 1 and is anticipated by Grizack based on the same analysis.  Regarding claims 14 and 15, Grizack discloses a GUI for interacting with action items (e.g., see Fig. 29).  Regarding claim 16, Grizack discloses category labels for goals (e.g., see Fig. 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grizack in view of U.S. Patent Application Publication No 2014/0143106 to Fox.
With regard to claim 9, Grizack fails to expressly disclose storing user financial account login/password information. 
In a related field of endeavor, Fox teaches storing user financial account login/password information (e.g., see paragraph 19 and Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Grizack with storing account info as taught by Fox in order to use of known technique to improve similar devices (methods, or products) in the same way.  In this case, storing account login information simplifies the procurement of account information on behalf of the user.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grizack in view of U.S. Patent Application Publication No. 2018/0143756 to Mildrew.
With regard to claim 11, Grizack fails to expressly disclose user interface interaction comprises a total time of viewing an article hyperlinked to the action item.
In a related field of endeavor, Mildrew teaches user interface interaction comprises a total time of viewing an article hyperlinked to the action item (e.g., see paragraph 206). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Grizack with duration interaction tracking as taught by Mildrew in order to use of known technique to improve similar devices (methods, or products) in the same way.  In this case, tracking interaction time is a strong indicator of a user’s interest in an action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grizack in view of U.S. Patent Application Publication No. 2018/0357554 to Hazan.
With regard to claim 13, Grizack fails to expressly disclose that the AI model is a neural net using back propagation.  
In a related field of endeavor, Hazan teaches a financial-based neural net using back propagation (e.g., see paragraph 173). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Grizack with the back propagation as taught by Hazan in order to use of known technique to improve similar devices (methods, or products) in the same way.  In this case, it is widely known that “off-the-shelf” back propagation models help ensure lower error rates and improve model reliability (as evidenced by secondary reference, NPL article How does Back-Propagation in Artificial Neural Networks Work? by Anas Al-Masri and published on 1/29/2019, available online at https://towardsdatascience.com/how-does-back-propagation-in-artificial-neural-networks-work-c7cad873ea7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes:
U.S. Patent Application Publication No. 2003/0113699 to Johnson for disclosing a question and answer dialogue generation for intelligent tutors (e.g., see at least Fig. 1)
U.S. Patent Application Publication No. 2004/0054610 to Amstutz for disclosing a montaire wealth management platform (e.g., see at least Fig. 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715